Per Curiam.
We think this case was properly decided,
It is probably unnecessary to decide whether or not this musical society was a joint stock association. It is certainly doubtful whether there was any stock which could be transferred, and by the transfer of which a new member would be brought in. At any rate it is enough to say that it is not sufficiently shown the plaintiff was authorized to bring the action. There were nineteen members. Only seven of them appear to have elected him president; and the authority for their meeting is not shown. The constitution is not given in evidence, nor are its contents proved. So we have no reason to think that this election was valid. If the association was a partnership, the defendant had as much right to the possession of the partnership property as any other member had; and seven members, by a vote of expulsion, could not deprive him of his rights.
Judgment affi med, with costs.